Citation Nr: 1507641	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-21 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating higher than 10 percent prior to September 2, 2010, and higher than 30 percent thereafter, for service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from February 1961 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the January 2009 rating decision, the RO denied the Veteran's claim for a rating higher than 10 percent for his service-connected right knee strain.  In the March 2010 rating decision, the RO denied the Veteran's claims of service connection for hearing loss and tinnitus.  In addition, during the course of the appeal, the RO issued a rating decision in September 2010 in which it granted an increased rating, to 30 percent, for the Veteran's right knee disability that it characterized as patellofemoral syndrome, effective from September 2, 2010.


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service or within one year of separation from service; current hearing loss is not attributable to military service.

2.  Tinnitus was not demonstrated in service or within one year of separation from service; current tinnitus is not attributable to military service.

3.  For the period prior to September 2, 2010, the Veteran's right knee disability was manifested by subjective complaints of pain, stiffness, and swelling; objective findings reflected pain on motion, tenderness, and disability tantamount to motion limited to no worse than 10 degrees of extension and 60 degrees of flexion, when pain on motion is considered.

4.  From September 2, 2010, the Veteran's right knee strain has been manifested by subjective complaints of pain, stiffness, and swelling; objective findings reflect disability tantamount to motion limited to no worse than 0 degrees of extension and 20 degrees of flexion, when pain on motion is considered.

CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  For the period prior to September 2, 2010, the criteria for a disability rating higher than 10 percent for service-connected right knee disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).

4.  For the period from September 2, 2010, the criteria for a disability rating higher than 30 percent for service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.

In this respect, through July 2008, July 2009, and December 2009 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the July 2008, July 2009, and December 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned July 2008, July 2009, and December 2009 notice letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the July 2008, July 2009, and December 2009 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment he has received from both private and VA treatment providers.  The Veteran also underwent VA examinations in January 2008, April 2008, September 2008, March 2010, and September 2010; reports of these examinations are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are sufficient, as they are predicated on consideration of the VA medical records in the Veteran's claims file, as well as specific examination findings.  They consider the Veteran's statements and provide a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument in support of his claims.  Neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II.  Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

If an organic disease of the nervous system, such as sensorineural hearing loss or tinnitus, becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from qualifying service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and current disability. The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Here, the Veteran contends that he experiences hearing loss and tinnitus that are attributable to noise exposure while serving on active duty.  First, the Board notes that VA audiology examination conducted in September 2010 shows a current hearing loss disability for VA purposes, as well as a current diagnosis of tinnitus.  38 C.F.R. § 3.385.  The Veteran served on active duty from February 1961 to February 1965 as a boatswain's mate, and he has stated on multiple occasions that he was exposed to noise during service, including the firing of five-inch guns aboard ships.  Although the Veteran's DD Form 214 does not list his military occupational specialty, the Board has no reason to question the Veteran's credibility with respect to his duties in service.  Accordingly, in-service noise exposure is conceded.

Relevant medical evidence consists of service treatment records as well as records of the Veteran's post-service evaluations and report of VA examination conducted in September 2010.  Review of the service treatment records reflects that at his January 1961 entrance examination and January 1965 separation examinations, whisper voice testing was 15/15 bilaterally.  He did not complain of and was not treated for any problems with his hearing or tinnitus while in service.  On a January 1965 separation report of medical history, he responded "No" when asked if he experienced ear, nose, or throat trouble, or "running ears" at that time.

The record also contains reports from a September 2010 VA examination, as well as an opinion from a private audiologist dated in April 2009.  Report of the September 2010 audiological examination reflects that the VA audiologist reviewed the claims file and conducted audiometric testing, which revealed bilateral hearing loss under 38 C.F.R § 3.385.  The examiner noted the Veteran's contention that he had been exposed to noise from weapons fire during service.  The Veteran also reported tinnitus, although the onset date was noted as "unknown."  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  Acknowledging the Veteran's reported exposure to noise while in service, the examiner nevertheless concluded that it was not at least as likely as not that current hearing loss or tinnitus resulted from the acoustic trauma the Veteran suffered in service.  He based this opinion on the fact that the Veteran had not complained of hearing loss or tinnitus at any point during service or for many years thereafter, including during his many years of post-service employment as a police officer. 

The Veteran submitted an opinion from a private otolaryngologist in April 2009.  The physician noted that the Veteran had bilateral hearing loss and that the pattern of hearing loss displayed was "indicative of a noise induced hearing loss" that was "certainly consistent with noise induced hearing loss which could go along with his previous military service."  

In addition, the Veteran was seen by a VA audiologist in June 2009.  At that time, he reported a "longstanding" history of hearing loss and tinnitus.  The audiologist diagnosed the Veteran with bilateral hearing loss and tinnitus and acknowledged the April 2009 private physician's opinion, but did not offer any etiological opinion. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for hearing loss and tinnitus.  The Board concedes that VA examination confirms that the Veteran currently suffers from hearing loss and tinnitus.  The Board concludes, however, that the greater weight of the evidence is against the claims.  Here, even conceding the Veteran's exposure to noise while in service, the VA examiner found no link between any current hearing loss or tinnitus and military service based on the record.  Noting that the evidence did not show any hearing loss or tinnitus at the Veteran's separation from active duty, the VA examiner gave as his medical opinion that it was not at least as likely as not that any current hearing loss or tinnitus was related to the Veteran's military service, including to his acknowledged in-service exposure to loud noise.  Additionally, there is no medical evidence suggesting that sensorineural hearing loss or tinnitus became manifest to a compensable degree within a year of the Veteran's separation from military service.  38 C.F.R. §§ 3.307, 3.309.

Furthermore, the Board finds persuasive the absence of probative medical evidence showing a nexus between the Veteran's service and current hearing loss or tinnitus.  In that connection, the Board notes that the medical opinion submitted by the VA examiner acknowledged the Veteran's complaints of in-service noise exposure but nonetheless concluded that it was less likely than not that the Veteran's current hearing loss or tinnitus was in fact due to in-service exposure to noise or otherwise related to service.  In so finding, the examiner looked to the Veteran's lack of in-service complaints of hearing loss or tinnitus, as well as the many years that passed since service separation with no such complaints, in finding that any current hearing loss or tinnitus was not likely related to service. 

The Board acknowledges that there is an opinion in the file that purports to offer an etiological link between the Veteran's time in service and his current hearing loss and tinnitus.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one provider's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is satisfied that the September 2010 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the opinion offered by the private practitioner in April 2009.

In so finding, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Because the April 2009 private physician's findings are, at most, speculation as to the possibility that the Veteran's in-service noise exposure could have contributed to his current hearing loss and tinnitus, the Board finds that these statements do not have the required degree of medical certainty.  The Board notes in this connection that a clinician's statement framed in terms such as "may" or "could" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).

In this case, the strongest evidence in favor of the Veteran's claim concerning his hearing loss and tinnitus is the April 2009 private physician's statement that the Veteran's hearing loss is "consistent with noise induced hearing loss which could go along with his previous military service."  However, as noted above, to the extent that the private physician in April 2009 associated the Veteran's current hearing loss and tinnitus to service, this opinion appears to have been based on conjecture.  The Board finds that this evidence is outweighed by the medical evidence from the September 2010 VA examiner's opinions, which are based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge.  In arriving at his negative opinions, the September 2010 VA examiner considered the Veteran's contentions regarding the etiology of his hearing loss and tinnitus.  The examiner nevertheless concluded that the Veteran's current hearing loss and tinnitus are not likely related to service, including to in-service noise exposure.

Given the failure of the April 2009 private physician to provide anything more than an unsupported opinion concerning a relationship between the Veteran's hearing loss or tinnitus and military service, and in light of the well-reasoned opinion offered by the VA examiner in September 2010, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The September 2010 VA examiner, by contrast, provided reports that considered the Veteran's history, set out his findings in detail, and contained clearly articulated reasons for his conclusions.  Thus, the Board relies upon the September 2010 VA examiner's opinion in making its determination.  As discussed above, the VA examination specifically addressed causation, clearly indicating that the Veteran's current hearing loss and tinnitus are not likely related to his time in service.  For these reasons, the Board concludes that the September 2010 VA examiner's opinions are of greater weight.

The Board has also considered the Veteran's contention that a relationship exists between his current hearing loss and tinnitus and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to noise exposure he experienced during service, and concedes that the Veteran had noise exposure during his period of active service.  However, the Veteran is not competent to provide an opinion that his current hearing loss and tinnitus are due to his in-service noise exposure, as he does not have the requisite medical expertise.  Although it is conceded that he had noise exposure during service, the fact remains that he made no complaints of hearing loss or tinnitus during service, and hearing loss and tinnitus were not shown until decades after separation from service.  Further, the Veteran has not contended at any time during the appeal period that his hearing loss or tinnitus actually began in service; he contends merely that he believes his in-service noise exposure led to the later development of hearing loss and tinnitus.  The September 2010VA examiner was aware of the Veteran's in-service noise exposure but nevertheless concluded that his hearing loss and tinnitus were not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner, which reflect that his hearing loss and tinnitus are not due to noise exposure in service.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  The VA examiner's September 2010 medical opinions, which are based on the entire record, including the Veteran's own history, is that hearing loss and tinnitus are not at least as likely as not related to military service.  Because the VA examiner's opinions outweigh evidence in favor of the claims, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claims for hearing loss and for tinnitus must be denied.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Right Knee Ratings

The Veteran contends that his right knee disability has been more disabling than indicated by the assigned ratings.  He therefore contends that higher ratings are warranted.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

The relevant medical evidence consists of VA examinations conducted in January 2008, April 2008, September 2008, March 2010, and September 2010, as well as records of the Veteran's ongoing treatment with both private and VA treatment providers.  At the January 2008 examination, the Veteran complained of pain in his right knee that had grown increasingly worse over the past several years.  He stated that the pain was exacerbated by long periods of standing.  He was noted to have an antalgic gait, but no instability was found on examination.  Range of motion of the knee was flexion to 80 degrees and extension to 0 degrees without pain.  No additional limitation was found on repetition.  The Veteran was diagnosed with degenerative joint disease of the right knee, although radiological examination of the knee was normal.  Report of the April 2008 VA examination noted the Veteran's complaints of pain in his right knee that had continued to worsen, particularly with prolonged standing or squatting, and of swelling and stiffness.  Range-of-motion testing showed him to have flexion to 90 degrees, with extension to 0 degrees, with no additional limitation on repetitive motion.  No instability was found, but mild effusion and tenderness were noted.  The examiner diagnosed the Veteran with right knee strain with residual pain and limitation of motion but no instability.  Similarly, the examiner noted at the September 2008 VA examination that the Veteran's right knee showed "no significant change" from the April 2008 examination, with a range of motion of 0 to 90 degrees.  The examiner noted that the Veteran had undergone surgery in July 2008 to treat a broken right femur.  

Report of the March 2010 VA examination noted that the Veteran again complained of knee pain and stated that the knee felt like it was going to give out.  He reported that his pain was increased with pressure on the knee and with weather changes.  He stated that he worked at a desk job part time.  Physical examination found tenderness to palpation of the knee, but no instability was found.  Range-of-motion testing found flexion to 60 degrees with pain and fatigue on repetitive motion, and extension to 10 degrees with pain on motion.  He stated that he was unable to stand for more than 5 to 10 minutes and was noted to walk with an antalgic gait.  He stated that he could walk for approximately 150 yards before needing a rest.  The examiner diagnosed the Veteran with impairment of the femur affecting the knee joint causing limitation of motion.  

The Veteran was again provided VA examination on September 2, 2010.  At that time, he complained of giving way, instability, pain, stiffness, weakness, and swelling in his right knee.  He also reported that he was unable to stand more than a few minutes or walk more than a few yards, although he stated that he worked full-time at a desk job.  He was noted to have an antalgic gait, edema, and effusion, as well as tenderness to palpation.  No instability was found, although the examiner noted mild laxity of the patella.  Range-of-motion testing showed flexion to 20 degrees and full extension to 0 degrees with pain on motion.  No additional limitations were noted on repetition.  Radiological evaluation of the knee was unremarkable.  The examiner diagnosed the Veteran with right knee patellofemoral syndrome.

Records of the Veteran's ongoing treatment with private treatment providers reflect that he has consistently sought treatment for his knee problems in the years since his claim was filed.  In February 2009, the Veteran was seen for complaints of knee pain and found to have mild swelling and tenderness of the knee joint.  He was noted at that time to be "about 10 to 15 degrees short of full extension," and his treatment provider stated that the Veteran's "impairment of his knee and hip ... would be a 20% disability."  In addition to the medical evidence, the Veteran has submitted statements in support of his claim.  Each of these statements reflects complaints similar to those reported at the VA examinations.

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Here, the medical evidence reflects that the Veteran has complained of pain, stiffness, and swelling in his right knee, which problems are exacerbated by prolonged walking and other activities.  The VA examination reports reflect the Veteran's reported history of pain, swelling, and stiffness, and VA examiners have noted that the Veteran has pain in the range of motion of the knee.  The Board notes, however, that at the January 2008 VA examination, the Veteran was found to have range of motion of flexion to 80 degrees bilaterally, with full extension to 0 degrees without pain on motion.  Similarly, at the April 2008 and September 2008 VA examinations, the Veteran was found to have range of motion from 0 to 90 degrees without pain.  At the March 2010 examination, the Veteran's range of motion was found to be from 10 to 60 degrees with pain on repetitive-motion testing.  Finally, at the September 2, 2010, VA examination, the Veteran was found to have flexion limited to 20 degrees, with full extension and no additional limitations on repetitive motion.

Upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports a rating higher than 10 percent for right knee disability for the period prior to September 2, 2010.  Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's right knee disability was so disabling as to approximate the level of impairment required for the assignment of a rating greater than the 10 percent assigned for the period prior to September 2, 2010.  In reaching this decision, the Board observes that range-of-motion testing showed that, for the period prior to September 2, 2010, the Veteran's flexion and extension levels did not result in a level of disability warranting a rating higher than the 10 percent assigned, even when pain on motion is taken into consideration.  As noted above, at three VA examinations conducted in 2008, the Veteran demonstrated full extension with flexion to no worse than 80 degrees, which does not approximate the compensable levels (flexion limited to 45 degrees or extension limited to 10 degrees) under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Similarly, at the March 2010 VA examination, the Veteran's flexion of 60 degrees did not approximate a compensable level for limitation of flexion, although his limitation of extension to 10 degrees warranted a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  As a 10 percent rating was assigned prior to September 2, 2010, the Board finds that no higher rating was warranted for that time.  

In so finding, the Board has considered the February 2009 private physician's statement but notes that a finding that the Veteran's range of motion of the right knee was "about 10 to 15 degrees short of full extension" is insufficiently specific to rely upon in assigning a higher rating, particularly when it is unclear how the examiner conducted range-of-motion testing.  In sum, as the functional impact of the Veteran's right knee disability was considered by the VA examiners, which consideration included specific range-of-motion testing and attention to functional losses, no higher rating is warranted under Diagnostic Code 5260 or 5261 for that period.

Similarly, the Board does not find that the evidence supports a rating higher than 30 percent for the Veteran's right knee disability for the period from September 2, 2010.  Specifically, the Board finds that the evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's right knee disability is so disabling as to approximate the level of impairment required for the assignment of a rating greater than the 30 percent in effect from September 2, 2010.  In reaching this decision, the Board acknowledges that the Veteran was noted to have pain on motion and limitation of flexion to 20 degrees with full extension at the September 2, 2010, VA examination.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261; DeLuca, 8 Vet. App. at 204-07. 

Although the Veteran did not display any limitation of extension at the September 2010 VA examination, a limitation of flexion of 20 degrees warrants a 20 percent rating under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A higher rating of 30 percent is not warranted unless limitation of flexion is shown to be to 15 degrees or worse, which is not the case here.  Thus, a rating higher than the 30 percent rating assigned for the period from September 2, 2010, is not available based on the limitation of flexion caused by the Veteran's right knee disability.  Even considering the Veteran's documented swelling, stiffness, and pain on repetitive motion, the Board concludes that the Veteran's disability has not been so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria for the period from September 2, 2010.  In short, there is no suggestion in the record that the Veteran's functional losses due to problems such as pain or flare-ups equated to limitation of motion such that a higher rating could be assigned.

As noted above, VA examination shows that the Veteran's range of flexion of the right knee was limited to no worse than 20 degrees for the period from September 2, 2010, with full extension found of the right knee.  As such, the September 2, 2010, VA examination does not reveal limitation of extension of the right knee sufficiently restricted to warrant a separate compensable rating under Diagnostic Code 5261 for the period from September 2, 2010.  As the functional impact of the Veteran's right knee disability has been considered by the examiners and the ratings assigned as discussed above, no separate rating is warranted under Diagnostic Code 5260 for the period from September 2, 2010.

The Board has considered the Veteran's and his representative's contentions with regard to his claims for higher ratings for his service-connected knee disability.  While the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected right knee disability has otherwise rendered impractical the application of the regular schedular standards.  In that connection, the Board acknowledges that the Veteran has not been hospitalized due to his service-connected knee disorder.  In addition, he continues to work part time after his retirement from full-time employment as a police officer.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the Director of Compensation Service for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected right knee disability warrants a rating of no more than the 10 percent assigned prior to September 2, 2010, and no more than the 30 percent assigned thereafter.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2014).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a disability rating higher than 10 percent prior to September 2, 2010, and higher than 30 percent thereafter, for right knee disability is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


